DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Claims 1-9
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen  et al. (US 2015/0243739 A1) (“Chen”), in view of Chung et al. (US 2016/0247876 A1) (“Chung”).
Regarding claim 1, Chen teaches at least in figure 28:
a pair of adjacent vertical fins (115s) on a substrate (105) having a trench (area between 115s) between the adjacent vertical fins (115s);  
a first liner (130) on a base of the trench (area between 115s) and a lower portion of each of facing sidewalls of the adjacent vertical fins (a lower portion of 130 faces sidewalls of 115s); 
a second liner (175) on the first liner (130) comprising a first material (¶ 0056, where 175 may comprise SiN) on portions of the first liner (130, where 175 is on 130. The term “on” does 
a third liner (140) comprising a second material (¶ 0038, where 140 can be doped PSG, doped BSG, doped BPSG, etc.) on portions of the first liner (130) on the base of the trench (130 at the bottom of the trench), 
wherein the second material (140) is different from the first material (175) (see above where 175 and 140 are different material);
a fill layer (195) on the second (175) and third liners (140) and between the pair of adjacent vertical fins (115s).

Chen does not teach:
a gate structure over the fill layer, the first liner, the second liner, and a top portion of each of the adjacent vertical fin.

Chen does teach:
A gate dielectric (225) over the fill layer (195), the first liner (130), the second liner (175), and a top portion of each of the adjacent vertical fin (115s).

Chung teaches at least in figure 1A:
a gate structure (144/154) over the fill layer (136), the continuous liner (132), the discontinuous liner (134), and a top portion of each of the adjacent vertical fin (F2s).

Regarding claim 2, Chen teaches at least in figure 28:
wherein portions of the first (130) and third liners (140) on the base of the trench (bottom of the area between 115s) between the substrate (105) and the fill layer (195) are doped (¶ 0067, where the dopant of 140 diffuses into the non-tip portions of the fins. This means that the first liner 130 must have dopant diffuse through it also. Due to the diffusion process at the end of the anneal 130, 140, and the non-tip portions of 115 will all contain a dopant. Thus, the diffusion of the dopant from 130 to the non-tip portions of 115 will result in dopant being in 130).



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of  Chung, in light of evidentiary reference Mallon et al. (US 5,278,103) (“Mallon”).
Regarding claim 3, Chen teaches:
The fill layer 195 may comprise silicon oxide or other dielectric, and may be formed by spin on coating or other process. ¶ 0065

Chung teaches at least in figure 1B:
wherein the densified fill layer (136) is a flowable (the term flowable is a process term that does not affect the final product, thus in the device claim it carries little patentable weight) oxide (¶ 0079, where 136 can be FSG, USG, BPSG, PSG, FOX, PE-TEOS, or TOSZ).

Chen and Chung do not state:
the densified fill layer has a dielectric constant of less than 3.9.
Mallon teaches:
That BPSG typically has a dielectric constant of about 3.6 to 3.9. 
Thus, based upon the evidence of Mallon, one of ordinary skill in the art would have known that BPSG would have been a material to meet this limitation as it can have a dielectric constant less than 3.9.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of  Chung, in view of Cheng et al. (US 2016/0013313 A1) (“Cheng”).
Regarding claim 4, Chen and Chung do not teach:
wherein the second material  includes germanium dioxide (GeO2) or amorphous carbon (a-C).
Chen teaches:
the second material 140 can be a doped PSG, BSG, BPSG, etc. ¶ 0038.
Chung teaches:
That these materials are different versions of oxide. ¶¶ 0075, and 79. And, one of ordinary skill in the art would know the oxide they are different versions of are silicon dioxide.

Cheng teaches:
Germanium dioxide, can replace SiO2 as a dielectric material. ¶ 0022.
Therefore, Cheng teaches that the SiO2 and germanium dioxide are art recognized equivalents for the same purpose as either etch stop layers or sacrificial layers. MPEP 2144.06. Further, Cehng teaches that both SiO2 and germanium dioxide are art recognized to be suitable for the intended purpose of being etch stop layer or sacrificial layers. MPEP 2144.07.
Thus, it would have been obvious to one of ordinary skill in the art to replace the SiO2 of Chen with GeO2 of Cheng. 
Regarding claim 5, Chen teaches at least in figure 28:
wherein the first liner (130) is made of a material selected from the group consisting of silicon oxide (SiO), silicon nitride (SiN), silicon oxynitride (SiON), silicon borocarbonitride (SiBCN), and a combination thereof (¶ 0037).    
Regarding claim 6, Chen teaches at least in figure 28:
wherein the first liner (130) has a thickness in a range of about 3 nm to about 8 nm (¶ 0037, where it may range from about 1 nm to about 10 nm).   


Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Chung, in view of Li et al., "Yttrium passivation of defects in GeO2 and GeO2/Ge interfaces", Appl. Phys. Lett. 110, 032903 (2017); https://doi.org/10.1063/1.4974291, Jan. 19, 2017 (“Li”).
Regarding claim 7, Chen and Chung do not teach:
wherein the second material comprises germanium oxide, and 
wherein a dopant in the second material is selected from the group consisting of yttrium (Y), aluminum (Al), scandium (Sc), and combinations thereof.

Li teaches:
That silicon oxide can be replaced by germanium dioxide. Pg. 1, col. 1 at ¶¶ 1-3.

Li teaches:
That when dopes germanium dioxide with yttrium one is able to produce an oxide with a lower etch rate and improved electrical reliability over silicon oxide. Id.

Based upon the combination of references,
It would have been obvious to one of ordinary skill in the art to substitute germanium dioxide for silicon oxide as they are art recognized equivalents, and it would have been known to dope the germanium oxide with yttrium as it would create a better oxide layer than silicon oxide based upon its improved electrical reliability and lower etch rate.
Regarding claim 8, Chung teaches at least in figure 1B:

Regarding claim 9, Chung teaches at least in figure 1B:
further comprising a work function layer (¶ 0086, where the gate 154 may include a work function metal) between the conductive gate layer (154) and the gate dielectric layer (144).



Claims 10-12, 14-16
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen  et al. (US 2015/0243739 A1) (“Chen”), in view of Chung et al. (US 2016/0247876 A1) (“Chung”).
Regarding claim 10, Chen teaches at least in figure 28:
a pair of adjacent vertical fins (115s) on a substrate (105) having a trench (area between 115s) between the adjacent vertical fins (115s);  
a first liner (140) on a base of the trench (area between 115s) and comprising a first material (¶ 0038, where 140 can be a doped PSG, doped BSG, or doped BPSG, etc.);
a second liner (175) on a lower portion of each of facing sidewalls of the adjacent vertical fins (140 is on a lower portion of 115s) and comprising a second material (¶ 0056, where 175 may comprise SiN), 
wherein the second material is different from the first material (see above where 175 and 140 are different material);; 
a fill layer (195) on the second (175) and third liners (140) and between the pair of adjacent vertical fins (115s).

Chen does not teach:


Chen does teach:
A gate dielectric (225) over the fill layer (195), the first liner (130), the second liner (175), and a top portion of each of the adjacent vertical fin (115s).

Chung teaches at least in figure 1A:
a gate structure (144/154) over the fill layer (136), the continuous liner (132), the discontinuous liner (134), and a top portion of each of the adjacent vertical fin (F2s).
It would have been obvious to one of ordinary skill in the art to add a gate above the gate oxide layer of Chen in order to make a working finfet. See Chen ¶ 0002, where a purpose of Chen is to make a finfet.
Regarding claim 11, Chen teaches at least in figure 28:
wherein a portion of the second liner (175) on the base of the trench further comprises a third material (as stated in claim 10 175 can be silicon nitride, where silicon can be the third material and nitrogen the second material) .  
Regarding claim 14, Chung teaches at least in figure 1B:
wherein the gate structure (144/154) comprises a conductive gate layer (154) on at least a portion of a gate dielectric layer (144).
Regarding claim 15, Chung teaches at least in figure 1B:
further comprising a work function layer (¶ 0086, where the gate 154 may include a work function metal) between the conductive gate layer (154) and the gate dielectric layer (144).
Regarding claim 16, Chung teaches at least in figure 1B:
Wherein the fill layer has a bulk modulus greater than 20 GPa (> 20 GPa), and a hardness greater than 1 GPa (this is a product-by-process limitation, because the prior art teaches the claimed structural features it is obvious that it would have the same characteristics. Thus, it is obvious that the combined prior art teaches the above limitations).
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of  Chung, in view of Cheng et al. (US 2016/0013313 A1) (“Cheng”).
Regarding claim 12, Chen and Chung do not teach:
wherein the second material  includes germanium dioxide (GeO2) or amorphous carbon (a-C).
Chen teaches:
the second material 140 can be a doped PSG, BSG, BPSG, etc. ¶ 0038.
Chung teaches:
That these materials are different versions of oxide. ¶¶ 0075, and 79. And, one of ordinary skill in the art would know the oxide they are different versions of are silicon dioxide.

Cheng teaches:
Germanium dioxide, can replace SiO2 as a dielectric material. ¶ 0022.
Therefore, Cheng teaches that the SiO2 and germanium dioxide are art recognized equivalents for the same purpose as either etch stop layers or sacrificial layers. MPEP 2144.06. Further, Cehng teaches that both SiO2 and germanium dioxide are art recognized to be suitable for the intended purpose of being etch stop layer or sacrificial layers. MPEP 2144.07.
Thus, it would have been obvious to one of ordinary skill in the art to replace the SiO2 of Chen with GeO2 of Cheng. 


Claims 17-20
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen  et al. (US 2015/0243739 A1) (“Chen”), in view of Chung et al. (US 2016/0247876 A1) (“Chung”).
Regarding claim 17, Chen teaches at least in figure 28:
a pair of adjacent vertical fins (115s) on a substrate (105) having a trench (area between 115s) between the adjacent vertical fins (115s);  
a first liner (130) comprising (i) an inner liner section on a lower portion of sidewalls of the adjacent vertical fins (130 on the lower portion of 115s) and (ii) a doped liner section on a base of the trench (130 on the base portion of the area between 115s; ¶ 0067, where the dopant of 140 diffuses into the non-tip portions of the fins. This means that the first liner 130 must have dopant diffuse through it also. Due to the diffusion process at the end of the anneal 130, 140, and the non-tip portions of 115 will all contain a dopant. Thus, the diffusion of the dopant from 130 to the non-tip portions of 115 will result in dopant being in 130). );  
a second liner (175) on the first liner (130), 
the second liner (175) comprising a first material (¶ 0056, where 175 may comprise SiN)  on the inner liner section of the first liner (130 on the lower portions of 115s); 

wherein the second material (140) is different from the first material (175) (see above where 175 and 140 are different material);
a fill layer (195) on the second and third liners (140/175) and between the pair of adjacent vertical fins (115s);  

Chen does not teach:
a gate structure over the fill layer, the first liner, the second liner, and a top portion of each of the adjacent vertical fin.
a work function layer between the conductive gate layer and the gate dielectric layer.  

Chen does teach:
A gate dielectric (225) over the fill layer (195), the first liner (130), the second liner (175), and a top portion of each of the adjacent vertical fin (115s).

Chung teaches at least in figure 1A:
a gate structure (144/154) over the fill layer (136), the continuous liner (132), the discontinuous liner (134), and a top portion of each of the adjacent vertical fin (F2s).
a work function layer (¶ 0086, where the gate 154 may include a work function metal) between the conductive gate layer (154) and the gate dielectric layer (144).
.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of  Chung, in view of Cheng et al. (US 2016/0013313 A1) (“Cheng”).
Regarding claim 18, Chen and Chung do not teach:
wherein the second material  includes germanium dioxide (GeO2) or amorphous carbon (a-C).
Chen teaches:
the second material 140 can be a doped PSG, BSG, BPSG, etc. ¶ 0038.
Chung teaches:
That these materials are different versions of oxide. ¶¶ 0075, and 79. And, one of ordinary skill in the art would know the oxide they are different versions of are silicon dioxide.

Cheng teaches:
Germanium dioxide, can replace SiO2 as a dielectric material. ¶ 0022.
Therefore, Cheng teaches that the SiO2 and germanium dioxide are art recognized equivalents for the same purpose as either etch stop layers or sacrificial layers. MPEP 2144.06. Further, Cehng teaches that both SiO2 and germanium dioxide are art recognized to be suitable for the intended purpose of being etch stop layer or sacrificial layers. MPEP 2144.07.
Thus, it would have been obvious to one of ordinary skill in the art to replace the SiO2 of Chen with GeO2 of Cheng. 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Chung, in view of Li et al., "Yttrium passivation of defects in GeO2 and GeO2/Ge interfaces", Appl. Phys. Lett. 110, 032903 (2017); https://doi.org/10.1063/1.4974291, Jan. 19, 2017 (“Li”).
Regarding claim 19, Chen and Chung do not teach:
wherein the second material comprises germanium oxide, and 
wherein a dopant in the second material is selected from the group consisting of yttrium (Y), aluminum (Al), scandium (Sc), and combinations thereof.

Li teaches:
That silicon oxide can be replaced by germanium dioxide. Pg. 1, col. 1 at ¶¶ 1-3.

Li teaches:
That when dopes germanium dioxide with yttrium one is able to produce an oxide with a lower etch rate and improved electrical reliability over silicon oxide. Id.

Based upon the combination of references,
It would have been obvious to one of ordinary skill in the art to substitute germanium dioxide for silicon oxide as they are art recognized equivalents, and it would have been known to dope the germanium oxide with yttrium as it would create a better oxide layer than silicon oxide based upon its improved electrical reliability and lower etch rate.

Regarding claim 20, Chung teaches at least in figure 1B:
Wherein the fill layer has a bulk modulus greater than 8 gigapascals (> 8 GPa). (this is a product-by-process limitation, because the prior art teaches the claimed structural features it is obvious that it would have the same characteristics. Thus, it is obvious that the combined prior art teaches the above limitations).
Response to Arguments
Applicant’s amendments, and arguments, filed August 3, 2021, with respect to the rejection of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen, in view of Chung.





	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822